                       No. 6:19-cv-00532

                     Daniel C. Elliston,
                           Petitioner,
                               v.
                   Sheriff Botie Hillhouse,
                         Respondent.

                 Before BARKER , District Judge

                           ORDER

    Petitioner Daniel C. Elliston brings this petition for a writ
of habeas corpus pursuant to 28 U.S.C. § 2254. Doc. 5. The case
was referred to United States Magistrate Judge K. Nicole
Mitchell. Doc. 2. Judge Mitchell issued a report and recom-
mendation that the petition be dismissed without prejudice
for failure to exhaust state remedies and that a certificate of
appealability be denied. Doc. 13. Petitioner filed no objections.
Therefore, the court need only review the report and recom-
mendation for clear error, abuse of discretion, or legal conclu-
sions contrary to law. See United States v. Wilson, 864 F.2d 1219,
1221 (5th Cir. 1989).
   Having reviewed the report and recommendation, the
court finds no clear error, abuse of discretion, or legal conclu-
sions contrary to law. Accordingly, the report and recommen-
dation (Doc. 13) is adopted. This case is dismissed without
prejudice for failure to exhaust state remedies. A certificate of
appealability is denied. Any outstanding motions are denied
as moot. The clerk of court is directed to close this case.
                       So ordered by the court on March 31, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
